Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in an interview with Cheri Arndorff on 4/30/2021.

The application has been amended as follows: 
1. (Currently Amended) A method, comprising: by a first processor of a computing device, 
obtaining a first input indicating a request to shut down the computing device; 
initiating a shutdown mode of the computing device, the shutdown mode comprising steps of: 
asserting a power-on reset (POR) mode on a second processor to prevent the second processor from executing a boot-up procedure until the second processor has executed a secure chain of trust to boot-up; 
the second processor of the computing device by verifying a signature of the image, wherein the second processor image is stored in a memory location associated with the second processor; 
storing the validation results in the memory location associated with the second processor; and 
initiating a low power mode for the computing device; 
obtaining a second input indicating a request to power on the computing device; 
executing a boot-up procedure for the first processor; 
de-asserting the POR mode of the second processor, wherein de-asserting the POR mode of the second processor allows the second processor to execute the secure chain of trust to boot-up; 
providing instructions to the second processor to execute the boot-up procedure for the second processor, wherein the instructions comprise instructions to verify a status of the validated second processor image based on the stored validation results; and
when the status indicates that the second processor image is valid, executing, by the second processor, the boot-up procedure, wherein executing the boot-up procedure comprises using the second processor image to initiate an operating system of the computing device. 


a non-transitory computer-readable medium having computer-executable program instructions embodied thereon to: 
obtain an input indicating a request to shut down a computing device;
initiate a shutdown mode of the computing device, the shutdown mode comprising computer-executable program instructions to: 
assert a power-on reset (POR) mode on a second processor to prevent the second processor from executing a boot-up procedure until the second processor has executed a secure chain of trust to boot-up; 
validate an image associated with the second processor of the computing device by verifying a signature of the image, wherein the second processor image is stored in a memory location associated with the second processor; 
store the validation results in the memory location associated with the second processor; and 
initiate a low power mode for the computing device; 
obtain a second input indicating a request to power on the computing device; 
execute a boot-up procedure for a first processor; 
de-assert the POR mode of the second processor, wherein de-asserting the POR mode of the second processor allows the second processor to execute the secure chain of trust to boot-up; 
the boot-up procedure for the second processor, wherein the instructions comprise instructions to verify a status of the validated second processor image based on the stored validation results[[,]]; and 
when the status indicates that the second processor image is valid, execute, by the second processor, the boot-up procedure, wherein executing the boot-up procedure comprises using the second processor image to initiate an operating system of the computing device.  

15. (Currently Amended) A system, comprising: 
a storage device; 
a first processor communicatively coupled to the storage device[[,]]; and a second processor communicatively coupled to the storage device, wherein the first processor executes application code instructions that are stored in the storage device to cause the system to: 
obtain an input indicating a request to shut down a computing device;
initiate a shutdown mode of the computing device, the shutdown mode comprising application code instructions to: 
assert a power-on reset (POR) mode on the second processor to prevent the second processor from executing a boot-up procedure until the second processor has executed a secure chain of trust to boot-up; 
the second processor of the computing device by verifying a signature of the image, wherein the second processor image is stored in a memory location associated with the second processor; 
store the validation results in a memory location associated with the first processor; and 
initiate a low power mode for the computing device; 
obtain a second input indicating a request to power on the computing device; 
execute a boot-up procedure for the first processor; 
de-assert the POR mode of the second processor, wherein de-asserting the POR mode of the second processor allows the second processor to execute the secure chain of trust to boot-up; and 

execute the boot-up procedure for the second processor, wherein the instructions comprise instructions to verify a status of the validated second processor image based on the stored validation results; and 
wherein the second processor executes application code instructions that are stored in the storage device to cause the system to: 
execute the boot-up procedure when the status indicates that the second processor image is valid, wherein executing the boot-up procedure comprises using the second processor image to initiate an operating system of the computing device.


Reasons for Allowance
5.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20170177870 discloses on paragraph 0170 “At step 1905, in one embodiment, it may be determined that a system should enter an extreme deep sleep state. For example, a processor (such as any of the processors described above) or other logic within an SoC device may execute an instruction that initiates an operation to enter an extreme deep sleep state. At 1910, any state, instructions, and/or data to be used in resuming operation following a subsequent wake-up from the extreme deep sleep state may be saved to a flash memory array of a flash memory device.” Para 0172 “At 1915, prior to entering the extreme deep sleep state, a value for a wakeup code (e.g., random or pseudorandom number, or more generally, a locally or temporally unique value) may be generated. For example, the wakeup code value may be generated by a hardware random number generator (RNG) or a hardware pseudorandom number generator (PRNG) on the SoC device or processor, or by executing an instruction that generates a random or pseudorandom number. It or example, logic on the SoC device or processor may compare the wakeup code value that was generated against a list of reserved wakeup code values to determine whether the generated wakeup code value is a reserved value. If so, the generated wakeup code value may be discarded and step 1915 may be repeated one or more times, and one or more other values for the wakeup code may be generated, until a value that is not a reserved value is generated. If, or once, a value for the wakeup code is generated that is not a reserved value, method 1900 may proceed to 1925.” Para 0176 “At 2005, in one embodiment, a wake-up event may be detected and, in response, the system may be powered up. For example, any or all portions of the system that were previously powered down may be powered up (e.g., by power management logic on the SoC device). At 2010, it may be determined whether the wake-up event is a wake-up from an extreme deep sleep state. If not, (e.g., if it is a power-on event), at 2015, the execution of a full secure boot sequence may be initiated.” Para 0177 “At 2020, the wakeup code values currently stored in the dedicated location on the flash memory device and in the dedicated location in the RTC power domain of the system may be read. At 2025, it may be determined whether these wakeup code values match. If so, at 2030 execution of the wake-up sequence from the flash memory device may continue without performing a full secure boot sequence. Otherwise, if the wakeup code values do not match, at 2035 an error or exception handling mechanism may be initiated. In some embodiments (e.g., in embodiments in which different reserved wakeup code 


U.S. Publication No. 20170177870 discloses on paragraph 0156 “In one embodiment, entering the powered-down state may leave system 1800 in a state in which it has only very limited functionality, and from which it wakes up by restarting from the non-volatile memory (flash memory device 1820). For security reasons (e.g., in order to determine whether the system has been tampered with or the contents of the flash memory have been modified, or to detect and/or recover from other suspicious or malicious activity that may have taken place while the system or processor was largely powered down), when the system wakes up from this type of low power mode, the wake-up mechanism may include executing a relatively lengthy secure boot sequence. The secure boot sequence may include one or more validation and/or authorization operations. For example, the secure boot sequence may, among other things, perform cryptographic checks to validate the signatures of firmware drivers, operating 

U.S. Publication No. 20030028800 discloses on paragraph 0016 “In step 301, a power on request (POR) is received. In step 302, a register in system 201 is checked to determine the source of the POR. A test is done in step 303 to determine if the POR request is the result of a local POR in system 201. If the result of the test in step 303 is NO, then a test is done in step 304 to determine if the remote request via external communication link 205 request is valid. Communication over external communication link 205 may be secured by a variety of techniques which enable the boot block code to determine if the remote request is valid. If the result of the test in step 304 is NO, then an invalid request is Flagged and the request is ignored in step 305. If the result of the test in step 304 is YES, then the signature (e.g., a check sum) of the BIOS image is validated in step 307 to determine if the EEPROM 202 BIOS image has been 

U.S. Publication No. 20180253556 discloses on 0047 “A determination whether a threshold condition for exiting a first power has been satisfied can be made (stage 305). The first power mode can be configured to exit the first power mode and to operate under a second power mode responsive to the threshold condition being satisfied. The first power mode is a lower power mode than the second power mode, meaning that the computing device 100 is configured to consume less power overall when operating in the first power mode than in the second power mode. The executable program code included in the secure executable image 140b in a memory bank of the volatile memory 150 that has not been powered down in response to the computing device 100 entering into the first power mode can include a power mode recovery handler. The processor 115 can be configured to periodically execute the power mode recovery handler to determine whether one or more conditions have been satisfied to exit the first power mode (or whichever power mode under which the computing device happens to be operating). For example, user activity on the computing device 100 may have been detected through inputs received via one or more user interfaces of the computing device 100, one or more sensors of the computing device 100 may have detected a condition which the computing device 100 Para 0049 “One or more segments of software that were stored in the one or more segments of the volatile memory that were powered down can be identified (stage 315). The software can comprise a secure executable image, such as the secure executable image 140b. The power mode recovery handler can also configured to identify the segments of the secure executable image 140b that were stored in the memory banks that were powered down and to copy the corresponding segments from the secure executable image 140a stored in the NVM 160 to the respective memory bank of the volatile memory 150 from which the data was lost when the memory bank was powered down.” Para 0050 “One or more segments of the secure image can be restored, from the non-volatile memory, to the one or more segments of the volatile memory that were powered down (stage 320). The Para 0051 “The one or more segments of the secure image copied to the volatile memory can be authenticated and/or hash-verified (stage 325). The power mode recovery hander can be configured to authenticate the segments that were copied to the volatile memory 150 to ensure that the segments have not been corrupted or manipulated by an attacker or by malicious code that had been executed on the computing device 100.”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20  are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses obtaining a first input indicating a request to shut down the computing device, initiating a shutdown mode of the computing device, validating an image associated with the second processor of the computing device by no one or two references anticipates or obviously suggest asserting a power-on reset (POR) mode on a second processor to prevent the second processor from executing a boot-up procedure until the second processor has executed a secure chain of trust to boot-up.
Storing the validation results in the memory location associated with the second processor and initiating a low power mode for the computing device. Obtaining a second input indicating a request to power on the computing device and executing a boot-up procedure for the first processor. 
De-asserting the POR mode of the second processor, wherein de-asserting the POR mode of the second processor allows the second processor to execute the secure chain of trust to boot-up and providing instructions to the second processor to execute the boot-up procedure for the second processor, wherein the instructions comprise instructions to verify a status of the validated second processor image based on the stored validation results.
Furthermore, when the status indicates that the second processor image is valid, executing, by the second processor, the boot-up procedure, wherein executing the boot-up procedure comprises using the second processor image to initiate an operating system of the computing device. 

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/           Primary Examiner, Art Unit 2491